Double Patenting
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Advisory Action mailed 1/27/2022, applicant has submitted an amendment and Request for Continued Examination filed 2/15/2022.
Claim(s) 1, 10, and 24-25, has/have been amended.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Russell on 2/28/2022.

The application has been amended as follows: 


Amend “and wherein” in the 5th to last line of claim 1 to recite –wherein—(i.e. delete “and”).
rd to last line of claim 1 to recite --wherein—(i.e. delete “and”).
Amend “an input” in the 2nd to last line of claim 1 to recite –input—(i.e. delete “an”).

	Amend “an attribute” in line 5 of claim 10 to recite –a first attribute--.
	Amend “a different attribute” in line 10 of claim 10 to recite –a second attribute--.
	Amend “the attribute” in line 13 of claim 10 to recite –the first attribute—
	Amend “and wherein” in the 6th to last line of claim 10 to recite –wherein—(i.e. delete “and”).
	Amend “and wherein” in the 4th to last line of claim 10 to recite –wherein—(i.e. delete “and”).
	Amend “an input” in the 3rd to last line of claim 10 to recite –input—(i.e. delete “an”).
	Amend “synonym;” in the 2nd to last line of claim 10 to recite –synonym; and--.

	Amend “the different attribute and the attribute” in lines 1-2 of claim 13 to recite –the second attribute and the first attribute--.

Claim Interpretation
	Claim 26 is interpreted as a further limiting claim (it further establishes that the storage medium comprises a synonym dataset comprising the first subset of synonyms 

Allowable Subject Matter
Claims 1-2, 4, 6-7, 9-11, 13, 15-16, and 18-26 are allowed.

As per Claim 1 (and consequently claims 2, 4, 6-7, and 9, which depend on claim 1), the prior art of record does not teach or suggest the combination of all limitations in claim 1, including (i.e. in combination with the remaining limitations in claim 1) An apparatus comprising: memory; and logic circuitry coupled with the memory to: provide a communication authored by a first customer, the communication to designate a second customer as a recipient; access a synonym dataset; compare a first synonym in the communication to a first subset of synonyms of the synonym dataset to identify the first synonym as a candidate for replacement, the synonym dataset to associate the first subset of synonyms with the first customer, and wherein the first customer is associated with a first attribute; identify a second synonym in a second subset of synonyms of the synonym dataset based on a context of the communication and at least a second attribute of the second customer, the synonym dataset to associate the second subset of synonyms with the second customer, and wherein the second synonym is identified based on a sentence analysis applied to one or more sentences in the communication that include one or more words, and wherein the context is determined by the sentence analysis and is an input to a model to identify the second synonym; and replace the first synonym in the communication with the second synonym
As per Claim 10 (and consequently claims 11, 13, 15-16, and 18-19, which depend on claim 10), the prior art of record does not teach or suggest the combination of all limitations in claim 10, including (i.e. in combination with the remaining limitations in claim 10) A non-transitory storage medium containing instructions, which when executed by a processor, cause the processor to perform operations, the operations to: provide a communication authored by one or more authors associated with a first subset of customers, the communication to designate an attribute of a second subset of customers designated as one or more recipients; compare a first synonym in the communication to a first subset of synonyms of a synonym dataset to identify the first synonym as a candidate for replacement, theReply to Office Action of October 15, 2021TC/A.U. 2658 synonym dataset to associate the first subset of synonyms with the one or more authors, and wherein the one or more authors are associated with a different attribute; identify a second synonym in a second subset of synonyms of the synonym dataset based on a context of the communication, wherein the second synonym is associated with the attribute in the synonym dataset, and wherein the second synonym is identified based on a sentence analysis applied to one or more sentences in the communication that include one or more words, and wherein the context is determined by the sentence analysis and is an input to at least one model to identify the second synonym; replace the first synonym in the communication with the second synonym.
Baartman et al. (US 2008/0059421), in paragraph 27, describes where context of parsed electronic communication can be analyzed and where context can be used as a factor for selecting alternative terms, including an example where a context analyzer determines a topic to be sports, where two users are discussing sports, and where a substitution is made based on the determined context, and also where a substitution is made based on a preceding word.  Paragraph 39 also describes context of the text communication may be determined according to context analyzers known in the art.  
	Baartman suggests the logic circuitry to comprise a synonym dataset with the first synonym and the second synonym (the recipient user database can be interpreted as a dataset of synonyms which includes the target term/shorthand and the alternative term/longhand, where each target term/shorthand and alternative term/longhand can be interpreted as a “subset of synonyms” including one synonym)
	The prior art teaches a synonym table which associates different synonyms with respective languages (e.g. the word network is associated with English and the word red which is a Spanish equivalent of network is associated with Spanish, see Figure 4)
2003/0149687 “FIG. 4 shows a portion of keyword synonym table 400 useful in producing the extended inverted index of FIG. 3. The table includes a plurality of columns, each associated with a different supported language. As shown, these supported languages are English in column 410, Spanish in column 420, French in column 430 and Italian in column 440. An additional column 450 is shown provided for any other supported language such as German or Japanese, recognizing, or course, that some languages have different type of characters from English and some languages have so many different symbols that it may be necessary to use a double 
	In the context of the rejections applied to claims 3-4, above, however, both the shorthand and the longhand would be associated with the same attribute English, and not to respective attributes (in the rejection of claims 3-4, the attributes are interpreted as languages of a specific entity, and not just language, generally)
	The prior art also teaches where each of a plurality of lexicon entries (comprising a text representation of a respective entry [e.g., word]) includes additional data related to the entry, including areas of use.
	2014/0303962 “In some embodiments, each lexicon entry in LKB 12 comprises a text representation of the respective entry (e.g., word) in the respective language, and a set of additional data related to the entry. Examples of such data include: phonetic 
	In the context of the rejections of claims 3-4, language is not one of the additional data. 
The following reference teaches where components of an electronic message can include a message attribute including a synonym or a language associated with a 
2019/0158610 “Message data repository 142 may be configured to store any number of electronic messages 172 and 174 received (e.g., previously-received), generated, and transmitted by response platform 160. For example, response platform 160 may be configured to store multiple received electronic messages 174 (e.g., as historic archival data). Also, response platform 160 may be configured to determine characteristics or attributes of one or more components of received electronic messages. According to some examples, a component of an electronic message may include a word, a phrase, a topic, or any message attribute, which can describe the component. For example, a message attribute may include metadata that describes, for example, a language associated with the word, or any other descriptor, such as a synonym, a language, a user characteristic (e.g., age, gender identity, etc.), a reading level, a geographic location, and the like. Message attributes may also include values of one or more classification values (e.g., one or more values may predict an action, such as generating a response, etc.). Components of messages may be tagged or otherwise associated with any of the above-described metadata”, paragraph 28;
Additionally for claim 10, the “attribute” in the context of the rejections of claims 12-13 is a recipient user’s e-mail address, where e-mail address as additional information for a word in a database is additionally not something taught or suggested by the references.
Upon further search (in response to the amendment filed 2/12/2021):
Bostick et al. (US 2018/0285339) teaches “In block 440, the document adaptation engine 110 adapts the resume of the author JOE to the recipient HR personnel of the FIRST Company by replacing "Integration Consultant" with "Legacy Modernization Expert" determining that the phrases are comparable and interchangeable but would be preferred by the recipient HR personnel, according to the content recorded in the URDB 120 and the STDB 140” (paragraph 56) where URDB refers to “historical user reaction database” and STDB refers to “subject terminology database” (paragraphs 20-21).  Paragraph 21 further describes a group recipient, and where an average of level/style scores of all members of the group may be included in the attributes”.  Paragraph 20 describes categorizing words/phrases into a preconfigured number of lexical levels/styles.  Paragraph 46 describes where an author is more knowledgeable on a subject/topic than recipients and determining that an original document needs to be scaled down.  Paragraph 13 also describes designating a group recipient.  Paragraph 15 describes “the term "lexical level/style" indicates a general lexical knowledge and tone/style of a written material, a general tendency in written materials by a person reflective of personality, as well as a level of knowledge on any specific subject dealt in the original document 103. Also in this specification, the term "lexical preference" indicates preference of an individual or group recipient as to the lexical level/style aforementioned”.  Paragraph 15 also includes other examples of style/level (neutral, friendly, technical, word complexity, etc.).  Paragraph 18 describes NLC (natural language classification process) classifying words or phrases appearing in incoming documents based on lexical levels and styles and discovering any replaceable candidate words/phrases such as synonyms of various levels and styles.  Paragraph 19 specifically context) to determine lexical level/style of the selected portion of an original document including processing in units of words, phrases, sentences, and paragraphs.
For claim 1, recipients and levels/styles/”attributes” are associated by an LKB (lexical level/style knowledge base, see paragraph 19) not by the synonym dataset.  Paragraph 19 further describes where the NLC associates relationships amongst words and phrases for a document adaptation engine such as synonyms across lexical levels (which appears to suggest where a set of synonyms are associated with each of a plurality of levels [i.e. there are subsets of synonyms associated with levels/styles], see also paragraph 21 which describes cross-level/style correspondency for words/phrases).  The STDB appears to be a database of meanings of words for particular topics (paragraph 22).  Paragraph 45 describes processing a selected portion of an original document using natural language processing tools (not specifically context) to determine lexical level/style of the selected portion of an original document including processing in units of words, phrases, sentences, and paragraphs.  Paragraphs 46-47 describe determining difference in lexical level/style and then scaling up/down or replacing words/phrases with synonyms, which suggests but does not explicitly/specifically describe that words in the original document are compared to a set of words of one level/style/attribute that can be replaced and where detected replaceable words are then replaced by synonyms corresponding to another synonym dataset associates customers with synonym subsets.  More specifically, recipients/authors are associated with level/style attributes, and level/style attributes are suggested to be associated with synonym subsets, but this reference does not appear to specifically describe that recipients/authors are associated with synonym sets/subsets (paragraph 47 describes where words and phrases are replaced with synonyms or other comparable candidate words and phrases preferred by the recipient, but “comparable words and phrases preferred by the recipient” could be words and phrases that correspond to the recipient’s level/style [i.e. there does not appear to be a sufficient description that the recipient is associated with a specific subset of synonyms that are to be used to replace words in a communication].  Paragraph 54 also describes an identified preference of recipient HR personnel as words and phrases used in job descriptions of open positions in technology companies, but this does not clearly suggest that HR personnel has a specific set of words and phrases that he/she prefers, as opposed to where the system determines/identifies, during adaptation, what types of words HR personnel prefers as a result of determining HR personnel’s level/style).  Additionally, this reference does not appear to specifically describe synonym subsets associated with an author (this reference describes where a recipient has preferred words/phrases, but not where the author [i.e. the “first customer”] is associated with a set of synonyms)
For claim 10, assuming level/style is interpreted as an “attribute” this is not specifically an attribute that is used by the communication to designate an attribute of a second subset of customers designated as one or more recipients (group recipient is 
For claim 20, while this appears to suggest where words are determined to be replaced based on a difference/association between an author’s style/level and a recipient’s style/level, what is claimed is where a word to be replaced is identified based on an association between the first set of customers and the second set of customers (i.e. between two sets of recipients).  Additionally, paragraph 18 does not specifically describe how words/phrases are classified/discovered as replaceable.
10594757 teaches “receiving a partial electronic communication at an artificial intelligence assistant computing facility from an electronic identifier associated with a user, the partial electronic communication comprising a communication content and comprising or associated with the electronic identifier; retrieving a communication profile, wherein the communication profile comprises a user communication attribute; processing the partial electronic communication with a processor to generate a compositional change for the communication content of the partial electronic communication using the user communication attribute to generate the compositional change; and generating a changed electronic communication from the partial electronic communication and the compositional change” and “Profiles may include properties such as language proficiency level, native language, characteristics of the party's communication such as vocabulary (e.g., word lists with frequencies) and frequently used phrases (e.g., word and phrase frequency counters updated on each communication session processed by the system by extracting most frequent collocations and language patterns), other characteristics of writing/speech, such as 
5497319 teaches “sublanguage” which is more loosely to refer to any set of terms and patterns of usage attributed to a field of usage, group of users, or even an individual user (suggesting that terms in a set can be associated with one or more users), and also “If an appropriate synonym is found, a "copy-cat" entry is created for the new word in the user's dictionary, using the new word as the indexing name of the new entry and the content of the synonymous entry as its content. The user may be given the choice of using the content "as is", and the word is then translated in the manner specified by the content of the "copycat" entry. If the user does not want to use 
Tran, N. T. B. (2014). Synergic concepts between english and vietnamese (Order No. 1555742). Available from ProQuest Dissertations and Theses Professional. (1535272558). Retrieved from https://dialog.proquest.com/professional/docview/1535272558?accountid=131444 teaches “linguistic information is stored in a single semantic system. Words from both languages are organized in one large lexicon, but each word is tagged to indicate the language it belongs to (Grosjean, 1982, p. 245)”
Mathews-Perez, A. (2013). Speak, review, change, repeat: An analysis of discourse surrounding dilemmas at admission, review and dismissal meetings (Order No. 3606900). Available from ProQuest Dissertations and Theses Professional. (1492736025). Retrieved from https://dialog.proquest.com/professional/docview/1492736025?accountid=13144 “Through the analysis of discourse, phrases and terms used to directly express the dilemma of parental participation or refer to this as a concern were recorded in the categories of parents and administrators in the order that the ARD meetings occurred. Each phrase was also labeled according to its author with PW representing Wheeler, TW for Windham, JJ for Jessica Johnson, and so on.” (page 108)
Upon further search (in response to the Amendment filed 8/9/2021):
2002/0091509 teaches “The preferred translation according to the present invention is determined according to results of the sentence analysis, including sentence context, sentenc subiect, sentence grammar form, word grammar form and meaning of near by words” (paragraph 30) which describes where sentence context is an output/result of sentence analysis.
2005/0097364 teaches “The ability to understand input sentences based on the context in which it is sent, and understanding inputs in the light of these different contexts is the heart of what the Stimulus Context Resolution Engine”.
10467122 teaches “One or more context tokens may be identified at 504C; and the one or more corresponding context vector representations of these one or more context tokens may be provided as input vector representations at 504C. The size of the dictionary may be identified at 506C. For example, the total number of unique tokens or the vocabulary size (V) in the dictionary may be identified at 506C; and the degrees of freedom (N) may be determined at 508C. As described above, the computational 
2019/0050875 teaches “FIG. 8 is an illustration of a neural network with a bottleneck, with word and context as input and output respectively, according to an aspect” (paragraph 17).  
2020/0089765 teaches “After ANN 1000 is trained with these arrangements of text strings, hidden layer 1004 becomes a compact vector representation of the context and meaning of an input word. For example, assuming that ANN 1000 is fully-trained with a corpus of 10,000 or so text strings (though more or fewer text strings may be used), an input word of "email" may have a similar vector representation of an input word of "mail". Intuitively, since hidden layer 1004 is all that ANN 1000 has to determine the context of an input word, if two words have similar contexts, then they are highly likely to have similar vector representations” (paragraph 174).  
2019/0361937 teaches “The node pairing engine 240 may compute the relevancy score for each electronic activity based on a context of the electronic activity. The electronic activity parser 210 may parse each of the electronic activities using a natural language processor to identify the context of the electronic activity. The relevancy score model may use the context as an input for computing the relevancy 
As discussed in the Advisory Action mailed 1/27/2022:
Baartman describes using context to be used as a factor for selecting alternative terms.  The determined context could be interpreted as an input to a model in the sense that the alternative term substitution process “models” one person rephrasing something in different more understandable form for another person.
Claim 1 is not necessarily obvious based on Bostick and Baartman because if the synonyms are associated with a user in user dictionaries then there is no need for attributes, and if the synonyms are associated with attributes, then the users are not necessarily associated with the synonyms in the dataset, because the users can be associated with the attributes without being associated with the synonyms IN THE DATASET.
Claim 10 is not necessarily obvious based on Bostick and Baartman because the attribute (education level, lexical style, etc.) are not designated in the communication. While a recipient designation could be “Human Resources”, these references are not specifically identifying the second synonym with context AND where the second synonym is associated with “Human Resources” in the dataset (in Baartman, context leads to using a context-specific dictionary)

Upon further search (in response to the amendment filed 2/15/2022):
2020/0265185 (priority to provisional application 62/806118, whose filing date precedes this application’s effective date by 12 days) describes determining whether a term should be considered for substitution based on comprehensibility, including where each synonym in a synset (a set of synonyms attached to a specific word sense) has a numerical indicator of reading-level and/or comprehensibility-level of that synonym within the context of the synset (paragraphs 387-388, 417-421)
2008/0319962 teaches “Any number of words can occur to the left or the right of a replaced word in the original query. These words are recognized as the context 550 of the synonym replacement. Thus, the replaced word is exchanged for a particular synonym given the context of the replaced word within the input search query. These left and right words are stored with the synonym as left and right contexts in the context map 580. For example, from the above example comparison, the word `mason`, its synonym `bricklayer`, and left context `how to become a` is added to the context map. The word `become`, its synonym `be`, left context `how to` and right context `a mason` is also added to the context map” (paragraph 61).  Figure 6 and paragraph 61 appear to describe where a synonym is selected based on similar contexts (words that precede and/or follow a word).  This reference appears to be directed to expanding a query used to search a corpus (not to convert a communication into a “translated” communication with synonyms preferred by a recipient).  This reference also does not specifically describe where the context is determined by a sentence analysis, but a sentence does 
2011/0087480 teaches “In a second variation, the communication input is selectively replaced. As a textual example, select characters and/or words of a textual communication input may be replaced with other characters and/or words and then outputted to the second participant. The other characters and/or words that are used to replace the select characters and/or words of the textual communication may be completely unrelated to the select characters and/or words that are being replaced, but may alternatively be selected to increase ambiguity of the communication. For example, an original word of the textual communication input may be replaced with another word that is a synonym of the original word but with incorrect context (e.g. the English word "biweekly" was originally used in the communication to mean "twice a week" but is replaced with the word-phrase "every other week" because of the double meaning of "biweekly."). This type of replacement is substantially similar to communication interpretation difficulties experienced by a person communicating in a lingua franca that is not their native language that is only aware of one of multiple meanings of a certain word. In an audio example, portions of an audio communication may be replaced by similar sounding words (e.g. an audio communication of the word "crowd" may be replaced by an audio communication of the word "cloud"). In a visual example, letters and/or words of a textual communication may be shifted (e.g. "during this week" may be manipulated to become "week during this," "kdurin gthi week," or any combination thereof). In another example, body language present in a video communication may be increase ambiguity.
10331713 teaches “After the collector 62 collects words associated with the document, the cleanser 64 may “clean” the collected words my removing words determined by the cleanser 64 to be irrelevant (block S84). Irrelevant words may include, for example, all stop words from documents and/or words whose length is less than a certain number of characters long. The cleanser 64 may also clean the collected words by converting plural words into their singular counterparts. In one embodiment, a word document synonym pairing function may be configured to normalize similar words to the same word in order to improve processing efficiency. In other words, less processing may be required by the computing device 40 to distinguish between similar words if such similar words can be treated as the same word. The cleanser 64 may determine a part of speed for each word of the collected words of the document (block 586). This may be performed by a parts of speech tagger function that may determine a word's significance in sentences within the document. The cleanser 64 may also create a word document synonym pair, which may be considered a vector including an indication of the document from which the word was collected, the word, and the word's part of speech (block 588). For each word, the cleanser 64 may determine whether there is a preferred synonym for the word (block S90). If there is no preferred synonym, the word remains within the word document synonym pair (block S92). If there is a preferred synonym, the word may be replaced with the preferred synonym (block S94). The preferred synonym may be, for example, a word that is the smallest word in lexicographical order. The synonym that is the smallest in lexicographical order may be 
2014/0280178 teaches “In several embodiments, a set of words is obtained (310) as described above. In a variety of embodiments, the set of words is filtered to remove any stop words (e.g. any undesired common words) and/or punctuation as appropriate to the requirements of a specific application in accordance with embodiments of the invention. Words can be disambiguated (312) by comparing one or more of the words within the set of words to a disambiguation database, such as a taxonomy and/or an information source that provides a disambiguation service such as a disambiguation page on Wikipedia. Disambiguation (312) of words often depends on the context of the word, so multiple words within the set of words and/or the properties of the words themselves (e.g. punctuation or grammar associated with the words) can be used to determine if a particular word should be replaced and/or to determine the actual meaning of the word. For example, if the word `Oasis` is coupled with the words `adventure films`, the disambiguation (312) of the word `Oasis`, based on the additional words and the capital `O,` likely refers to the 1955 film of the same name. Disambiguating (312) a word can result in words being substituted for the ambiguous word, additional terms being added to the set of words, and/or metadata describing the disambiguated meaning(s) of the set of words can be associated with the set of words. 
2015/0169537 teaches “The method continues to block 315 where the method determines whether the particular selected word should be updated for the given right context. In some embodiments the method may determine that the particular selected word should be modified due to a particular word being within a certain distance of the right context. For example, if the particular selected word is "national" and the next word is "Academy," the method may determine that, given this right context, there is a sufficient probability that the intended word was the capitalized version "National" and therefore should be modified. This determination may be based on a set of conditional probabilities for words given a right context, and may be based on the conditional probabilities being above a predetermined threshold, such as 50%, 75%, or 85%. In some embodiments the method may determine that an entered word should be replaced with a different word. For example, a user may enter the word "discus." If the right (or in some cases left) context does not contain other words or phrases relating to the sport of discus, the system may replace the word with "discuss." (paragraph 36).  This reference similarly describes where context is used to determine whether a word that is probably incorrect should be replaced by another word.
2011/0107205 teaches “The system can search pairs of linked terms that allow the sensitive topic to be inferred by determining pairs of terms for which are linked relative to the sensitive topic. Linking also facilitates the process of determining whether a particular term should be modified by showing the context of other linked terms. For example, the system can display one term with a drop-down menu of linked terms. This drop-down menu enables a user to understand why a certain term is a good candidate for sanitization. For example, "holy mosques" might be linked with sensitive topic "Bin Laden" when paired with "magnate."” (paragraph 43).
2016/0239490 teaches “The alternate engine 180 will determine whether it has sufficient basis, e.g., by consulting a term substitution model or rule base, to determine that either or both of the terms [CHAIR] or [MUSICIAN] should be treated as substitutes for the term [ROCKER], either in the general context, or in context with the other query terms [MEMPHIS] and/or [HOUSE]. For the sake of this example, it will be assumed that no such basis, or an insufficient basis, exists” (paragraph 52).
2021/0294857 teaches “Determining whether an input term should replace a template term involves determining whether the two terms are synonyms or have similar definitions. For example, the NLUI application retrieves a definition of the input term and a definition of the template term from a database of definitions. These definitions may be text strings. The NLUI application compares the respective definitions and in response to identifying a match, determines that the input term shares the definition with the template term. Thus, the input term can replace the template term in the response or stored response templates.” (paragraph 7).

combination of all limitations in claim 20, including (i.e. in combination with the remaining limitations in claims 20) determine recipients associated with a communication; identify one or more recipients associated with a first group of customers and one or more recipients associated with a second group of customers; generate a first instance of the communication for the first group of customers; generate a second instance of the communication for the second group of customers; identify a word in the communication to replace based on information associated with an association between the first group of customers, the second group of customers and a set of and synonyms; identify a first alternative synonym for the word from a first subset of synonyms associated with the first group of customers; identify a second alternative synonym for the word from a second subset of synonyms associated with the second group of customers, wherein the set of synonyms comprises the first subset of synonyms and the second subset of synonyms; and replace a first instance of the word in the first instance of the communication with the first alternative synonym from the first subset of synonyms; and replace a second instance of the word in the second instance of the communication with the second alternative synonym from the second subset of synonyms.
As per Claim 20, Velusamy et al. (US 2009/0006565) suggests A system comprising: a storage medium comprising instructions; a communication interface; and… circuitry coupled with the storage medium, the… circuitry configured to process the instructions to: determine recipient… associated with a communication; identify one… recipient… and one… recipient… (Figures 1-2, paragraphs 5, 8-10, 12-15, 17;
“A system comprising: a storage medium comprising instructions; a communication interface; and… circuitry coupled with the storage medium, the… circuitry configured to process the instructions to:”: Figure 1; paragraphs 5, 8-10, 17; a server “system comprising: a” memory unit “storage medium” that stores/”comprises” computer-readable “instructions” [see paragraphs 9 and 17], a communications unit “communication interface”, and an integrated circuit processing unit “circuitry” [see paragraph 8], where the processing unit “circuitry” is coupled to the memory unit “storage medium” [see Figure 1] and where the computer-readable instructions are executed by the server’s processing unit to perform functions “described herein” [i.e. “the logic circuitry configured to process the instructions to” perform functions of the server, see paragraph 9].  
“determine recipient… associated with a communication; identify one… recipient… and one… recipient…”: Figures 1-2, paragraphs 5, 12-15; The server receiving an e-mail message from a sender that is intended for multiple recipients is at least suggested to cause the server to “determine [a] recipient… associated with a communication” [determine that one of the multiple recipients, e.g. recipient A, is a recipient of the e-mail message “communication”] and is also suggested to cause the server to “identify one… recipient…” [identify another one of the multiple recipients, e.g. recipient B, as a recipient of the e-mail message “communication”] “and one… recipient…” [identify a third one of the multiple recipients, e.g., recipient C, as a recipient of the e-mail message “communication”], and Velusamy also describes where the 
Velusamy describes where one output version [instance] is generated for each of a plurality of recipients [paragraphs 12-16; Figure 2].  This reference describes message customization indicators including group affiliation related to respective target recipient [paragraph 7] and where indicators indicate that a message text should be highlighted or modified [paragraph 8] and where some target recipients see only some portions [paragraph 10] and where respective versions of an original message are generated [paragraph 11] and where e-mail is sent simultaneously to a group and is addressed individually [paragraph 12])
Velusamy does not, but Bostick et al. (US 2018/0285339) suggests A system comprising: a storage medium comprising instructions; a communication interface; and logic circuitry coupled with the storage medium, the logic circuitry configured to process the instructions to: (paragraph 97; Bostick more specifically describes where circuitry that executes computer readable instructions can be programmable “logic circuitry”, and thus suggests where the processing unit of the server in Velusamy can, instead, be “logic circuitry”.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of instruction-
Velusamy does not, but Bostick suggests determine recipients associated with a communication; identify one or more recipients associated with a first group… and one or more recipients associated with a second group… (paragraph 14, 19, 29, 42; Bostick describes where a recipient of a document can be an individual or a group for whom the author intended a document to be received [paragraph 14, where, given that group is contrasted from individual, group is at least suggested to refer to a group of people/individuals, see also paragraph 19 which describes where each recipient can be an individual, a group, or a demogrpahic] and where a document can be an e-mail [paragraphs 29, 42].  Bostick thus suggests where each of recipients A, B, and C in Velusamy can, instead, be a group recipient, such that Bostick suggests “determine recipients associated with a communication; identify one or more recipients associated with a first group… and one or more recipients associated with a second group…”: where, in the processing performed by Velusamy’s server, determining group 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of e-mail recipient with another because the prior art teaches the claimed invention except for the substitution of an e-mail recipient which is not necessarily a group recipient with an e-mail recipient which is.  Bostick teaches that an e-mail recipient which is a group recipient was known in the art.  One of ordinary skill in the art could have substituted one type of e-mail recipient with another to obtain the predictable results of a server including a processing unit which is a circuit, where the server receives an e-mail message intended for recipient A, recipient B, and recipient C, and where the server generates, for each of recipients A, B, and C, an output version of the e-mail message which is customized for a respective recipient (as per Velusamy) where the circuit is logic circuitry (as per Bostick) where recipients A, B, and C are each a group recipient (as per Bostick).
Bostick suggests identify a word in the communication to replace based on information associated with the first group of customers, the second group of customers, and a set of synonyms (see e.g. paragraphs 19, 43, 45-47, where to replace based on information associated with the first group of customers, the second group of customers, and a set of synonyms” because the style/level discrepancy is suggested to be identified based on information in the level/style knowledge base which includes level/style information for multiple group recipients [i.e. is-“associated with” multiple groups] and because replacement of a word in the document is suggested to be based on information indicating that the word in the document [a synonym for its replacement] should be replaced by a synonym [i.e. such that the word being replaced and the word’s replacement can be interpreted as “a set of synonyms”] 
Paragraph 18 also describes discovering any replaceable candidate words/phrases such as synonyms of various levels and styles, expansions for acronyms, etc.  Paragraph 19 describes “The NLC 160 also may associate relationships amongst words and phrases for the document adaptation engine 110 such as synonyms across lexical levels, such that adapting the lexical level/style of the original document 103 by scaling up words and phrases for more sophisticated recipients as well as by scaling down words and phrases for less sophisticated recipients would be 
Bostick also teaches “In block 440, the document adaptation engine 110 adapts the resume of the author JOE to the recipient HR personnel of the FIRST Company by replacing "Integration Consultant" with "Legacy Modernization Expert" determining that the phrases are comparable and interchangeable but would be preferred by the recipient HR personnel, according to the content recorded in the URDB 120 and the specifically context) to determine lexical level/style of the selected portion of an original document including processing in units of words, phrases, sentences, and paragraphs.
Bostick also describes the following:
“In block 440, the document adaptation engine 110 adapts the resume of the author JOE to the recipient HR personnel of the FIRST Company by replacing "Integration Consultant" with "Legacy Modernization Expert" determining that the phrases are comparable and interchangeable but would be preferred by the recipient HR personnel, according to the content recorded in the URDB 120 and the STDB 140” (paragraph 56) where URDB refers to “historical user reaction database” and STDB refers to “subject terminology database” (paragraphs 20-21).  Paragraph 21 further describes a group recipient, and where an average of level/style scores of all members of the group may be included in the attributes”.  Paragraph 20 describes categorizing words/phrases into a preconfigured number of lexical levels/styles.  Paragraph 46 describes where an author is more knowledgeable on a subject/topic than recipients and determining that an original document needs to be scaled down.  Paragraph 13 also describes designating a group recipient.  Paragraph 15 describes “the term "lexical level/style" indicates a general lexical knowledge and tone/style of a written material, a general tendency in written materials by a person reflective of personality, as well as a level of knowledge on any specific subject dealt in the original document 103. Also in specifically context) to determine lexical level/style of the selected portion of an original document including processing in units of words, phrases, sentences, and paragraphs.  
Paragraph 19 further describes where the NLC associates relationships amongst words and phrases for a document adaptation engine such as synonyms across lexical levels (which appears to suggest where a set of synonyms are associated with each of a plurality of levels [i.e. there are subsets of synonyms associated with levels/styles], see also paragraph 21 which describes cross-level/style correspondency for words/phrases).  The STDB appears to be a database of meanings of words for particular topics (paragraph 22).  Paragraph 45 describes processing a selected portion of an original document using natural language processing tools (not specifically context) to determine lexical level/style of the selected portion of an original document including processing in units of words, phrases, sentences, and paragraphs.  Paragraphs 46-47 describe determining difference in lexical level/style and then scaling explicitly/specifically describe that words in the original document are compared to a set of words of one level/style/attribute that can be replaced and where detected replaceable words are then replaced by synonyms corresponding to another level/style/attribute.  Recipients/authors are associated with level/style attributes, and level/style attributes are suggested to be associated with synonym subsets, but Bostick does not appear to specifically describe that recipients/authors are directly associated with synonym sets/subsets (paragraph 47 describes where words and phrases are replaced with synonyms or other comparable candidate words and phrases preferred by the recipient, but “comparable words and phrases preferred by the recipient” could be words and phrases that correspond to the recipient’s level/style [i.e. there does not appear to be a sufficient description that the recipient is associated with a specific subset of synonyms that are to be used to replace words in a communication].  Paragraph 54 also describes an identified preference of recipient HR personnel as words and phrases used in job descriptions of open positions in technology companies, but this does not clearly suggest that HR personnel has a specific set of words and phrases that he/she prefers, as opposed to where the system determines/identifies, during adaptation, what types of words HR personnel prefers as a result of determining HR personnel’s level/style).  Additionally, this reference does not appear to specifically describe synonym subsets associated with an author (this reference describes where a recipient has preferred words/phrases, but not where the author [i.e. the “first customer”] is associated with a set of synonyms)
Leddy et al. (US 2020/0067861) describes where replacing a portion of an original message is done by making a copy of the original message and replacing the portion of the original message (at least suggested to be replacing the portion of the original message in the copy of the original message) and then providing the copy (at least suggested to be the copy with the replacement of the portion) to users (Figure 10; paragraph 1633).  This suggests where the generating of the output versions for the recipients in Velusamy can be performed by generating a copy of the original message for each recipient and then making the recipient-specific customizations to respective copies (“instances”) of the original message.  
	Baartman et al. (US 2008/0059421) suggests identifying synonyms (shorthands/words/phrases) to replace and then replacing the synonyms (with longhands/words/phrases).  Baartman also describes sender-side conversion of target terms (paragraph 23).	
The prior art further teaches customizing conversion of shortcuts to full text equivalents for sending and receiving messages, and where message presentation is modified based on the recipient (business colleague or employer vs. family/friend).  This reference, similar to Baartman, appears to describe directly matching a character string to a shortcut in a database/table in order to determine whether to replace the character string (instead of identifying the character string based on an association between two groups of customers and a set of synonyms).
2006/0129633 “A customized messaging system facilitates customization of text messaging using mobile devices. The customized messaging system converts user-defined, customized shortcuts into full text equivalents for sending and receiving 
Upon further search (in response to the amendment filed 2/12/2021):
2015/0248476 teaches “the Topic Discovery HyperEngine 586 may replace a word or phrase with a synonym (e.g., synonym mapping) to improve candidate term counting and topic discovery. In these implementations, a plurality of synonym term pairs are stored in the topic discovery store 590. Each synonym term pair includes a first term and a second term mapped to the first term. If the Topic Discovery HyperEngine 586 identifies a term in the corpus that corresponds to the first term, the Topic Discovery HyperEngine 586 replaces the term in the corpus with the second term. For example, the phrase "obamacare" is methodologically equivalent to "affordable care act." If the Topic Discovery HyperEngine 586 identifies the term "obamacare" in the corpus, the Topic Discovery HyperEngine 586 replaces the term "obamacare" with "affordable care act." (paragraph 248)
Rychtyckyj, N. (2007). Machine translation for manufacturing: A case study at ford motor company. AI Magazine, 28(3), 31-43. Retrieved from https://dialog.proquest.com/professional/docview/208138189?accountid=131444 teaches “Therefore, we have deployed a pretranslation component into our system that reads in the source text as it is written by the process engineers, converts the source text into a more MT-friendly form, and then submits the reformulated text to the translation engine. This reformulation process begins by using the ontology and AI parser to process the input text. At this point, the ontology is referenced to determine if any acronyms, abbreviations, or terms need to be replaced by a synonym, which will always translate correctly. Other changes to the Standard Language text are also performed to enhance the structure of the source text. For instance, articles are added into the text in front of noun phrases except in circumstances where the noun phrase would never expect an article. The sentence “SECURE BRACKET TO BUMPER” is converted to “SECURE THE BRACKET TO THE BUMPER,” but “DRIVE VEHICLE 60 FEET” is not converted to “DRIVE THE VEHICLE THE 60 FEET.” (page 37, bottom of left column to top right of the right column).
Tran, P., Dinh, D., & Nguyen, H. T. (2016). A character level based and word level based approach for chinese-vietnamese machine translation. Computational Intelligence and Neuroscience, , NA. Retrieved from https://dialog.proquest.com/professional/docview/1954163917?accountid=131444 teaches “the system replaces Chinese words (translated by Vietnamese words) by more suitable Chinese words. A synonym dictionary is used to list all possible words. The system uses a language model to change word order and to determine the most possible words to replace” (bottom of page 2 in full text printed from Dialog).
	Upon further search (in response to the amendment filed 8/9/2021:
Kato (US 2009/0055159) suggests “Specifically, the translation -replaced document creating unit 70 creates a copy of the original document image. Then, the translation-replaced document creating unit 70 decides the background color for each sentence region of the copied original document image, and paints the corresponding sentence region with the decided background color. For example, the translation-replaced document creating unit 70 paints each sentence region with the background color of one of line-space region included in the corresponding sentence region. Then, the translation-replaced document creating unit 70 arranges the image of the translation sentence in each sentence region. In this way, the translation-replaced document creating unit 70 creates the image data of the translation-replaced document. Here, the translation-replaced document creating unit 70 decides the character size of the translation sentence so that the translation sentence is inserted to the sentence region. The character color of the translation sentence may be a predetermined color or a color that is different from the background color of the sentence region” (paragraph 45)
Upon further search (in response to the amendment filed 2/15/2022):
2014/0280178 teaches “In several embodiments, a set of words is obtained (310) as described above. In a variety of embodiments, the set of words is filtered to remove any stop words (e.g. any undesired common words) and/or punctuation as appropriate to the requirements of a specific application in accordance with embodiments of the invention. Words can be disambiguated (312) by comparing one or more of the words within the set of words to a disambiguation database, such as a taxonomy and/or an information source that provides a disambiguation service such as a disambiguation page on Wikipedia. Disambiguation (312) of words often depends on the context of the 
2015/0169537 teaches “The method continues to block 315 where the method determines whether the particular selected word should be updated for the given right context. In some embodiments the method may determine that the particular selected word should be modified due to a particular word being within a certain distance of the right context. For example, if the particular selected word is "national" and the next word is "Academy," the method may determine that, given this right context, there is a sufficient probability that the intended word was the capitalized version "National" and therefore should be modified. This determination may be based on a set of conditional 
2012/0046973 teaches “Turning now to block 314, in some embodiments the provider determines whether the terms of the unemployment insurance product should be modified. For example, the provider may determine that the terms of the unemployment insurance product should be modified to reduce adverse selection of users. Adverse selection of users is when users enroll in the unemployment insurance knowing that they will soon be unemployed. In some situations, users actively bring about their own unemployment in order to collect the unemployment insurance. Adverse selection is an issue in unemployment insurance because it violates the assumption in underwriting that the user does not want to be and is not trying to become unemployed. A variety of means of reducing adverse selection in unemployment insurance are possible by modifying the terms of the unemployment insurance” (paragraph 64).
2004/0025192 teaches “A method of replacing at least one item in a source string input to a TV set-top box, the method comprising: (a) receiving via a TV communication infrastructure the source string from the TV set-top box; (b) for each item that requires replacing, determining at least one replacement item; and (c) 

Double Patenting
	NO Double Patenting rejections are required because:
	The claims of US Patent 10,482,185 and US Patent 10,474,969 do not have context, and do not have more than one instance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249. The examiner can normally be reached M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





EY 2/28/2022
/ERIC YEN/Primary Examiner, Art Unit 2658